COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                               NO. 02-13-00313-CV


ANGULA YVONNE TORRANCE-                                             APPELLANT
BEY

                                          V.

BANK OF AMERICA, N.A. AND                                           APPELLEES
RECONTRUST COMPANY


                                      ------------

          FROM COUNTY COURT AT LAW NO. 2 OF TARRANT COUNTY

                                     ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                     ------------

      On October 1, 2013, we notified appellant in accordance with rule of

appellate procedure 42.3(c) that we would dismiss this appeal unless the $195

filing fee was paid. See Tex. R. App. P. 42.3(c). Appellant has not paid the $195

filing fee. See Tex. R. App. P. 5, 12.1(b).


      1
       See Tex. R. App. P. 47.4.
      Because appellant failed to comply with a requirement of the rules of

appellate procedure and the Texas Supreme Court’s order of August 16, 2013,2

we dismiss the appeal. See Tex. R. App. P. 42.3(c), 43.2(f).

      Appellant shall pay all costs of this appeal, for which let execution issue.

See Tex. R. App. P. 43.4.

                                                  PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DELIVERED: October 24, 2013




      2
        See Supreme Court of Tex., Fees Charged in the Supreme Court, in Civil
Cases in the Courts of Appeals, and Before the Judicial Panel on Multi-district
Litigation, Misc. Docket No. 13-9127 (Aug. 16, 2013) (listing fees in courts of
appeals).


                                    2